Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147997                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ROBERT REEVES,                                                                                                      Justices
           Plaintiff,
  v                                                                 SC: 147997
                                                                    AGC: 1628-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          By order of April 23, 2014, the Attorney Grievance Commission was directed to
  file a supplemental brief. On order of the Court, a letter having been received from the
  Commission, the complaint for superintending control is again considered, and relief is
  DENIED, in light of the decision to reopen the file and proceed with a full investigation.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
           s0519
                                                                               Clerk